ORDER
A majority of judges in regular active service and not disqualified having voted in a requested poll of the court to grant the government’s petition for rehearing en bane, the court grants the government’s petition for rehearing en banc.
No member of the court requested a poll on the petitions for rehearing en banc filed by Appellants Graham and Jordan, and those petitions are denied. Appellant Jordan’s petition for panel rehearing is also denied.
The parties and amici curiae shall file 16 additional paper copies of their briefs and appendices previously filed in this case within 10 days. The parties may move, or the court may sua sponte order, the filing of supplemental en banc briefs pursuant to Local Rule 35(d).
This case is tentatively calendared for oral argument during the court’s March 22-25,2016, oral argument session.